Uvalde County Appraisal
                                                               District, Albert Mireles, Chief
                                                                              /s



                         Fourth Court of Appeals
                                San Antonio, Texas
                                      June 25, 2015

                                   No. 04-14-00533-CV

                               Kenneth W. ARTHUR, et al,
                                       Appellant

                                            v.

       UVALDE COUNTY APPRAISAL DISTRICT, Albert Mireles, Chief Appraiser,
                              Appellees

                From the 38th Judicial District Court, Uvalde County, Texas
                           Trial Court No. 2012-04-28619-TX
                         Honorable Watt Murrah, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason K. Pulliam, Justice

      The court has considered the Appellee’s Motion for Rehearing En Banc, and the motion
is DENIED.

                                                  _________________________________
                                                  Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court